 



Exhibit 10.18
Offer to Lease
Loyalty Management Group Canada Inc., (the “Tenant”) hereby offers to lease from
592423 Ontario Inc. (“Landlord”) upon the following terms and conditions:

1.   Leased Premises:

The offer is to lease premises having a rentable area (“Rentable Area”) of
approximately One Hundred and Seventy six Thousand, Nine Hundred and Eighty
(176,980) square feet, in the location as shown hatched in black on the floor
plan attached hereto as Schedule “A-1”, (the “Leased Premises”), being all of
the 2nd, 3rd, 4th, 5th, 6th, 7th, 8th, 9th, 10th, and 11th floors (each
containing 17,698 sq.ft. of Rentable Area) of the building located municipally
at 438 University Avenue, Toronto, Ontario (the “Building”).
The Rentable Area of the Leased Premises has been measured and certified by
Landlord’s consultant (which certification has been provided to Tenant) in
accordance with the standard method for measuring floor areas in office
buildings, known as B.O.M.A. Standard ANSI Z65.1 – 1996 floor measurement
standards, and the parties acknowledge that such measurement is correct.

2.   Additional Premises:

(a) Landlord hereby represents and warrants to Tenant that its existing lease
(the “Current Lease”) with the existing tenant of the 12th floor of the Building
(the “CT”) expires on October 31, 2007 and contains options to extend the term
of the Current Lease for two (2) further separate and consecutive periods of
five (5) years each upon written notice delivered to Landlord on or before
April 30, 2007 in the case of the first extension and April 30, 2012 in the case
of the second extension.
(b) Subject to subclause (d) below, at some time between October 1, 2011 and
March 1, 2013 (the “A. P. Commencement Date”), Landlord shall lease to Tenant
and Tenant shall lease from Landlord additional office space in the Building
(the “Additional Premises”). The Additional Premises shall consist of the entire
12th floor of the Building in the event the CT fails to exercise its first
option to extend the term of the Current Lease or the 12th floor of the Building
is as of October 1, 2009, vacant and available for lease but otherwise shall
consist of one full floor of the 14th, 15th, 16th, 17th and 18th floors of the
Building. Landlord acknowledges and agrees that it is Tenant’s preference that
the Additional Premises comprise the entire 12th floor of the Building and
Landlord shall use reasonable commercial efforts to accommodate such preference.
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 1 of 38



--------------------------------------------------------------------------------



 



(c) Subject to subclause (d) below, the lease of the Additional Premises shall
commence on the A. P. Commencement Date and shall be coterminous with the Term
(including any extension(s) or renewal(s) thereof, if exercised) and shall
otherwise be under the same terms and conditions as this Offer to Lease, which
shall apply mutatis mutandis, subject to the following provisions:
     (i) Landlord shall on or before October 1, 2009 provide written notice to
Tenant of the exact location of the Additional Premises and the A. P.
Commencement Date. Landlord will complete the Landlord’s Work to the Additional
Premises and deliver vacant possession of same to Tenant no later than three
(3) months prior to the A. P. Commencement Date and Tenant shall thereafter to
and including the day immediately proceeding the A. P. Commencement Date be
permitted on a gross rent free basis to complete its Tenant’s Work to the
Additional Premises.
     (ii) As provided for in this Offer to Lease Landlord shall provide to
Tenant a leasehold improvement allowance for the Additional Premises. The value
of the leasehold improvement allowance shall be prorated over the remaining Term
after the A. P. Commencement Date and shall be equal to $0.291667 multiplied by
the remaining months of the Term after the A. P. Commencement Date multiplied by
the Rentable Area of the Additional Premises.
(d) Notwithstanding anything contained in this Section 2 of this Offer to Lease,
in the event that Tenant has on or before October 1, 2009 leased or committed to
lease pursuant to Section 27 of this Offer to Lease or otherwise, additional
premises in the Building (other than the Leased Premises) consisting of at least
17,698 square feet of Rentable Area, then the provisions of this Section 2 of
this Offer to Lease thereafter shall be null and void and of no further force
and effect.

3.   Term:

The term of the lease shall be for ten (10) years and fourteen (14) days,
commencing September 17, 2007, or such date as may be extended pursuant to
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 2 of 38



--------------------------------------------------------------------------------



 



paragraph –35- of this Offer to Lease, (the “Commencement Date”), and expiring
on the last day of September 2017 (the “Term”).
Tenant shall have the right to occupy and commence operation in the Leased
Premises prior to the Commencement Date, provided that both Tenant’s Work and
Landlord’s Work have been completed. Should Tenant occupy the Leased Premises
prior to the Commencement Date, Tenant shall be governed by the terms and
conditions of this offer with Landlord, save for the payment of any Net Rent,
and the realty tax component of Additional Rent. For clarity purposes, the
Tenant shall be responsible for the payment of operating costs and Tenant hydro
for the portion of the Leased Premises that it occupies and operates its
business in prior to the Commencement Date. Should the Tenant request the
Landlord to complete the Landlord’s Work prior to December 31, 2006 (on space
that is located on the 4th to 7th floors only), the Tenant shall be responsible
for the payment of Additional Rent for any period that it occupies and operates
its business in prior to December 31, 2006. Prior to occupancy, the Tenant shall
provide evidence of insurance coverage satisfactory to the Landlord, acting
reasonably.

4.   Landlord’s Work:

Landlord shall be responsible for the cost and installation of the work outlined
on the schedule attached hereto as Schedule “B” (the “Landlord’s Work”).
Landlord covenants and agrees to use its reasonable commercial efforts to
complete its Landlord’s Work prior to the Access Date (as defined in paragraph
-5- herein), subject to force majeure outlined in paragraph
-35- herein.
Notwithstanding anything contained herein, Tenant may request Landlord to
complete Landlord’s Work to any one or more of the following floors (on a full
floor basis only), being the 4th, 5th, 6th, and/or 7th floors in the Building,
upon two (2) months written notice provided by Tenant to Landlord.

5.   Fixturing Period:

Landlord shall complete Landlord’s Work to such an extent that will permit
Tenant to commence and complete Tenant’s Work without interference by Landlord’s
workmen or work on the 2nd, 4th, 5th, 6th, 7th, 8th, 9th, 10th and 11th floors
on or before December 31, 2006 and on the 3rd floor on or before June 1, 2007
(the
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 3 of 38



--------------------------------------------------------------------------------



 



“Access Dates”), to permit Tenant to carry out the construction of its Tenant’s
Work, and for the installation of Tenant’s trade fixtures and equipment.

6.   Net Rent:

Tenant shall pay to Landlord net rent (the “Net Rent”) throughout the Term
calculated as follows:
From Commencement Date to last day of Term,

         
Years
  1 (plus 14 days) to 5   $16.00 per rentable sq.ft. per annum; and
Years
  6 to 10   $16.50 per rentable sq.ft. per annum

The Net Rent shall be paid by way of equal monthly instalments of one-twelfth
(1/12) the Net Rent, in advance, on the first day of each month of the Term. The
first instalment of Net Rent shall be paid on the Commencement Date in respect
of the first 14 days of the Term and each subsequent instalment shall be paid on
the first day of each month of the Term.

7.   Additional Rents:

Tenant shall be responsible for the payment of all realty taxes, operating
costs, utility charges directly applicable to the Leased Premises on a
proportionate share or direct charge basis, as described and provided for in the
Landlord’s standard form of lease as amended pursuant to Section -41- herein
(“Lease Form”) with Landlord (the “Additional Rent”). Tenant’s annual amount of
Additional Rent shall be estimated by Landlord acting reasonably and shall be
paid in advance in equal monthly instalments of one-twelfth (1/12) the
Additional Rent, plus GST, commencing on the Commencement Date (in accordance
with paragraph 6 herein).
The Additional Rent for the calendar year 2005 is estimated to be $17.10 per
rentable sq.ft. and composed of the following estimates:

         
Real Estate Taxes:
  $8.38 per rentable sq.ft. per annum*
Operating Costs:
  $7.72 per rentable sq.ft. per annum**
Tenant Utilities:
  $1.00 per rentable sq.ft. per annum*
 
   
Total:
  $17.10 per rentable sq.ft. per annum
 
   

Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 4 of 38



--------------------------------------------------------------------------------



 



 
* No management or administration fee shall be eligible
** This estimate includes a management and administration fee which is not to
exceed 15% of Operating Costs
The Tenant and Landlord acknowledge that the above amount for Additional Rent is
an estimate only and is subject to adjustment based on actual costs. It is
further acknowledged that the estimate is based on current Building Operating
Hours and will increase as a result of the increased Building Operating Hours
outlined in Section -12- herein.
Landlord agrees to provide Tenant with an audited accounting of the actual
Operating Costs payable by Tenant for the relevant calendar year of the Term
within one hundred and twenty (120) days of the end of each calendar year during
the Term and the parties agree to make all adjustments to the said Operating
Costs payments forthwith. Tenant shall have the right exercisable by the
delivery of written notice to Landlord within eighteen (18) months following
receipt by it of the relevant audited accounting of such Operating Costs for the
relevant calendar year of the Term, upon reasonable prior notice to have access
to Landlord’s books and records respecting such Operating Costs of the Building
for the relevant calendar year of the Term for the purposes of verifying same,
provided that such verification is completed by a chartered accounting firm that
is not compensated on a contingency basis. Such verification shall be done at
the sole cost and expense of Tenant unless the results of such verification
indicate that the Operating Costs for the relevant calendar year have been
overstated by 4% or more, in which event Landlord shall reimburse Tenant for its
costs of such verification within fifteen (15) days of receipt of an invoice
therefor, failing which, Tenant shall be entitled to deduct same from the rent.
Tenant shall reimburse Landlord for its reasonable bona fide out-of-pocket costs
incurred in respect of any such verification by Tenant, unless the results of
such verification indicate that the Operating Costs for the relevant calendar
year of the Term have been overstated by 4% or more, in which event Landlord
shall be responsible for all such out-of-pocket costs. For greater certainty
should Tenant fail to provide Landlord with written notice of the exercise of
its rights hereunder within eighteen (18) months of receipt by it of the
relevant audited accounting of such Operating Costs for the relevant calendar
year of the Term, Tenant’s right to conduct such verification for such relevant
calendar year of the Term shall become null and void.
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 5 of 38



--------------------------------------------------------------------------------



 



8.   Other Charges:

Tenant shall be responsible for its telecommunication charges and any other
special services provided to the Leased Premises, at its request. In addition,
Tenant shall maintain insurance for the Leased Premises in accordance with the
Lease Form.

9.   Net Lease:

Tenant and Landlord agree that rent payable under paragraph -6- (Net Rent) shall
be net in all respects to Landlord (except as provided for herein), and that
Tenant shall pay legislated taxes, such as the goods and services tax (G.S.T.),
cost of utilities consumed in the Leased Premises, real estate tax and operating
costs for the Leased Premises, but specifically excluding:

  a.)   income taxes, capital taxes, or corporate taxes, and all other charges
and imposts personal to Landlord;     b.)   rent payable under any ground lease
or other superior lease;     c.)   all amounts which otherwise will be included
in the Building’s operating costs and are charged by Landlord, acting
reasonably, to other tenants, or third parties;     d.)   the cost of arranging
financing and any and all interest on debt and the capital retirement of debt of
Landlord;     e.)   any cost or penalty incurred as a result of Landlord’s
default respecting its obligations as per the mortgage or other obligations
affecting the Building or the lands;     f.)   the cost of commissions,
advertising, legal expenses, inducements, allowances and improvements in
connection with the leasing of the Building;     g.)   capital expenditures that
are incurred for (i) the replacing, upgrading, improving, or repairing the
structure of the Building limited to, the roof (excluding the roof membrane and
roof covering), load bearing walls, floor slabs and masonry walls, the columns,
the ceilings, the foundation, the exterior walls of the Building, and the
Building’s below grade parking structure; or (ii) completing upgrades to the
Building which are intended or designed to alter the character of the Building;
    h.)   cost of enforcing leases or obligations of tenants;

Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 6 of 38



--------------------------------------------------------------------------------



 



  i.)   bad debts and any costs incurred in the collection of such bad debts,
including legal costs associated with the same;     j.)   any amount payable due
to Landlord’s non compliance with any law, bylaw, regulation, or act;     k.)  
costs of repairing damage or destruction arising from an insured peril or cause,
or a peril or cause required to be insured against by Landlord;     l.)   costs
which are otherwise Landlord responsibilities under its lease with Tenant;    
m.)   a management and, or administrative fee totalling in excess of 15% of
Operating Costs, excluding taxes; and     n.)   costs incurred in connection
with any pollution, or contamination not caused by Tenant, including clean up
and remediation.

10.   Landlord Obligation to Maintain, Repair & Operate:

Notwithstanding the foregoing, Landlord shall throughout the Term and any
extension(s) thereof operate, secure, maintain, repair and replace the Building,
including without limitation, its common areas and facilities and all base
building mechanical, electrical and plumbing systems, and equipment in
accordance with all applicable governmental laws, by-laws and regulations and in
a first class manner as would a prudent owner of a similar building, of similar
age, use and class in the area in which the Building is located, subject to the
Landlord’s right to charge back certain of such charges in the Operating Costs.

11.   Condition of Leased Premises:

Except for the Landlord’s Work, as described herein, Tenant shall accept the
Leased Premises on an “as is” basis, and with the understanding that any
leasehold improvements currently in place shall remain for the use of Tenant,
for the duration of the Term, and any renewal, or extension thereof.

12.   Building HVAC Hours:

Landlord and Tenant acknowledge that the Building operating hours shall be
Monday through Friday from 8:00 a.m. to11:59 p.m., Saturday from 8:00 a.m. to
6:00 p.m., and Sunday from 11:00 am to 1:00 p.m., (the “Building Operating
Hours”). Heating, ventilation and air conditioning (“HVAC”) shall be provided
during the Building Operating Hours. In addition, Landlord will make available
HVAC services outside of Building Operating Hours to Tenant, which cost to
Tenant shall be equal to the Landlord’s costs to provide such after-hour HVAC,
with no profit.
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 7 of 38



--------------------------------------------------------------------------------



 



13.   Building Access:

Landlord shall allow Tenant, its agents, clerks, servants, employees and other
persons transacting business with it to have access to the Leased Premises by
the main entrance or entrances of the Building and Leased Premises and to use
stairways and passages therefrom, and parking areas at all times, 365 days a
year, on a 24 hour basis, subject to the rules and regulations provided in the
Lease Form, and subject to emergencies.

14.   Leasehold Improvement Allowance:

  a)   It is understood and agreed that Landlord shall pay to Tenant a leasehold
improvement allowance being the sum of thirty-five dollars ($35.00) per sq.ft.
multiplied by the Rentable Area of the Leased Premises, together with GST
thereon, (the “Leasehold Improvement Allowance”). Tenant shall use the Leasehold
Improvement Allowance to pay the cost of Tenant’s work in the Leased Premises
for its use and operation.     b)   Notwithstanding the provisions of the
foregoing, Landlord shall, on no more than three (3) occasions, allow Tenant to
draw portions of the Leasehold Improvement Allowance, which shall be payable
within thirty (30) days following the date of the Tenant’s written request for
such draw, subject to construction lien holdback, which shall be no more than
10% in the aggregate of the said Leasehold Improvement Allowance.     c)  
Payment of each progress draw shall be subject to the following:

  i)   delivery of invoices for costs incurred to date of such advance;     ii)
  Tenant satisfying Landlord that the value of the construction materials and
labour is commensurate with the amounts invoiced;     iii)   statement of
Tenant’s contractor certifying that the level of work has been completed in
respect to the current progress draw for the same has been made to Landlord; and
    iv)   a draw request from Tenant to Landlord, including therewith Tenant’s
G.S.T registration number.

Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 8 of 38



--------------------------------------------------------------------------------



 



  d)   In addition to the foregoing provisions the final advance of the
Leasehold Improvement Allowance for the Leased Premises shall be payable upon
the following conditions:

  i)   the delivery to Landlord of proof of payment of worker’s compensation
assessment for all Tenant’s contractors and subcontractors     ii)   the
completion of Tenant’s leasehold improvements and trade fixtures, and     iii)  
the delivery to Landlord of a statutory declaration stating that there are no
construction liens registered or outstanding affecting the Leased Premises in
respect to Tenant’s leasehold improvements, or trade fixtures, and that all
accounts for work, services or materials have been paid in full with respect to
Tenant’s leasehold improvements and trade fixtures.

  e)   If Landlord fails to pay any instalment(s) of the Leasehold Improvement
Allowance to Tenant when otherwise due to Tenant, then Tenant may set-off any
such unpaid instalment(s) together with interest thereon at a rate of six
(6) percent per annum from the Net Rent and Additional Rent next coming due
until set-off in full.

15.   Tenant’s Work:

Tenant shall be responsible for all work to prepare the Leased Premises for its
occupancy not provided under Landlord’s Work including, but not limited to, the
installation and cost of all its internal partitions, fixtures, electrical
wiring, telecommunication cabling and plumbing costs, together with the cost of
any modifications to the ceiling, light or heating ventilation and
air-conditioning systems in the Leased Premises, as required by Tenant’s
occupancy, excluding any Landlord’s Work provided for herein (the “Tenant’s
Work”).
Tenant shall also be responsible for the cost of installing any special
equipment required by its occupancy. Tenant’s Work shall be completed in a good
and workmanlike manner and subject to the prior written approval of Tenant’s
plans by Landlord, acting reasonably, as detailed and provided for in paragraph
-16- contained herein.
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 9 of 38



--------------------------------------------------------------------------------



 



Tenant shall bear (i) the out-of-pocket costs of all Landlord’s plan reviews and
approvals in respect of the mechanical and electrical components of Tenant’s
Work in an amount not to exceed $9,000.00 (plus GST), and (ii) the reasonable
out-of-pocket costs incurred by Landlord in retaining its base building or
designated engineer(s) or consultant(s) to review and approve the plans for any
other component(s) of Tenant’s Work (save for the mechanical and electrical
components as aforesaid), unless Tenant engages the services of any such base
building or designated engineer(s) or consultant(s) with respect to any such
component(s) of Tenant’s Work in which event Tenant shall not be responsible for
any costs incurred by Landlord in respect thereof. Tenant shall not be
responsible for any charges for electrical use or other security, management,
supervision, or elevator use, or other special Landlord costs, during the
construction of Tenant’s Work or Landlord’s Work, prior to the Commencement
Date. Landlord shall co-ordinate with Tenant the use of one (1) service elevator
for Tenant’s use during its Fixturing Period.

16.   Working Drawings:

Tenant shall submit to Landlord working drawings of its proposed improvements to
the Leased Premises, such drawings must be approved by Landlord prior to the
commencement of any such work, provided that such work shall be done by
qualified and licensed contractors or sub-contractors of whom Landlord shall
have approved in writing, such approvals not to be unreasonably withheld or
delayed. It shall be deemed that Landlord has given consent to Tenant’s drawings
and licensed contractors or subcontractors, if consent or other written notice
is not provided to Tenant within ten (10) business days from Landlord’s receipt
of Tenant’s drawings or list of contractors.
Landlord shall provide Tenant with a copy of any and all design, mechanical and
electrical drawings, for existing improvements in the Leased Premises, that are
within Landlord’s possession and control, upon acceptance of this Offer to
Lease.

17.   Permit and Approvals:

It is Tenant’s responsibility to secure all the necessary building permits and
approvals required by the City of Toronto for all its Tenant’s Work. Such
permits must be secured and copies provided to Landlord before any work shall
commence in the Leased Premises. Landlord shall promptly provide any consent or
approvals required of it in this regard.
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 10 of 38



--------------------------------------------------------------------------------



 



18.   Use:

From and after the Commencement Date, the Leased Premises shall be used and
occupied for the purpose of general business offices, a customer care centre /
call centre, licensed travel agent, and cafeteria preparing and serving food for
its employees and invitees only (and not general sale to the public), and any
other use permitted by the applicable by-laws covering the Leased Premises. The
Tenant shall use commercially reasonable efforts to ensure that odours do not
emanate from the Leased Premises. Notwithstanding the above, only the general
business offices shall be entitled to use the Leased Premises above the tenth
(10th) floor of the Building and it is further acknowledged that no form of call
centre shall be permitted above the 10th floor of the Building.

19.   Right to Assign or Sublet:

Tenant shall have the right to assign or sublet the whole or any portion of the
Leased Premises, subject to the prior written consent of Landlord, which consent
shall not be unreasonably withheld or delayed. Tenant’s lease with Landlord will
not contain any of the following:

  a.) terms which allow Landlord to terminate its lease with Tenant in lieu of
consenting to any assignment or sublease or parting with possession by Tenant;  
  b.) terms which deem the entering into of any security agreement by Tenant
with lender to be an assignment or sublease or parting of possession that
requires the consent of Landlord or causes a default under the Tenant’s lease
with Landlord;     c.) terms which allow Landlord the right to set the amount of
rent paid by any subtenant, licensee, or occupant of the Leased Premises; and  
  d.) change of control provisions.

Tenant shall have the right to assign or sublet the whole or a portion of the
Leased Premises to an affiliated company and the right to transfer the lease to
the purchaser of all or substantially all of its business, without the consent
of Landlord, provided prior written notice is first given to the Landlord,
provided Tenant is not released from its lease with Landlord and is not in
default. The Lease Form will stipulate that a merger or amalgamation of Tenant
with another corporation will not be an assignment or sublease or parting of
possession that requires the consent of Landlord.
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 11 of 38



--------------------------------------------------------------------------------



 



20.   Roof Mounted Communication Equipment:

For the Term, and any renewal(s) or extension(s) thereof, Tenant shall have the
right, exercisable at its option, risk and expense to install and maintain
communication equipment on the roof of the Building, for its own use. The
Landlord will provide, at no cost or expense to Tenant, a mutually agreeable
location for the installation. There shall be no ongoing charge for the space
required for such communication equipment. Landlord shall approve the size and
method of installation of the communication equipment, such approval not to be
unreasonably withheld or delayed. Such work to install and maintain any roof
mounted communication equipment shall be in accordance with the terms of
Tenant’s lease with Landlord. Upon expiration of the Term or any extension, the
Tenant, at its sole cost and expense, shall be obliged to remove said equipment
and repairing damage caused by said removal. Tenant shall co-operate with
Landlord, and shall remove and/or relocate such equipment, if required to do so,
for the purpose of repairs and maintenance of the Building.

21.   Roof Mounted Emergency Power Generator Equipment:

For the Term, and any renewal(s) or extension(s) thereof, Tenant shall have the
right, exercisable at its option, to install and maintain on the roof of the
Building, at its cost and expense, an emergency generator (generator will be
self-contained, and include sound mitigation and an oil tank), a fuel tank in
the lowest parking level of the Building, and fuel lines to supply such
emergency generator, all to serve Tenant’s electrical requirements. The Landlord
will provide, at no cost or expense to Tenant, mutually agreeable locations for
the installation of Tenant’s emergency generator, and associated fuel tank.
There shall be no ongoing charge for the space required for Tenant’s own
generator, fuel tank, or for Tenant’s access to conduit or riser space required
to connect to such generator. Such work to install and maintain a generator
shall be in accordance with the terms of Tenant’s lease with Landlord. Upon
expiration of the Term or any extension, the Tenant, at its sole cost and
expense, shall be obliged to remove said equipment and repairing damage caused
by said removal.
22. Internal Cooling Unit(s):
For the Term, and any renewal(s) or extension(s) thereof, Tenant shall have the
right, exercisable at its option, to install and maintain a supplemental
condenser
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 12 of 38



--------------------------------------------------------------------------------



 



water system in the Leased Premises, with heat rejection in the loading dock or
on the roof of the Building. It is expected that Tenant will require roughly
fifty (50) tons of cooling to service Tenant’s equipment rooms, 24/7 cooling
zones, and to supplement the base building system in the Leased Premises, where
Tenant’s cooling loads are intensive. Landlord shall permit Tenant to access
Building’s municipal water to service the Tenant’s air-conditioning system.
Landlord will provide, at no cost or expense to Tenant, mutually agreeable
locations for the installation of such heat rejection equipment, and
distribution pumps, and access to conduit or riser space required to connect to
such cooling units, such installation to be at the sole cost and expense of
Tenant. There shall be no ongoing charge for the space required for such heat
rejection equipment, and distribution pumps, and any conduit or riser space
required for such installation. Upon expiration of the Term or any extension,
the Tenant, at its sole cost and expense, shall be obliged to remove said
equipment and repairing damage caused by said removal. Tenant shall install at
Tenant’s sole cost and expense check meters for all utility consumption for the
above-mentioned internal cooling units.

23.   Signage:

  a)   For the Term, and any renewal(s) or extension(s) thereof, Tenant shall
have the exclusive signage rights to the facia at the top of the Building, to
install signage displaying a logo and, or a name on the Building. Tenant shall
pay for the cost to install, maintain, and insure such signage, and for the cost
to remove such signage at the expiry or termination of its lease with Landlord.
There shall be no ongoing charge for such signage rights. Landlord will work
with Tenant to assist Tenant to obtain any and all required permits for such
signage. The exact size, and location(s) of Tenant’s signage shall be in
accordance with Tenant’s specifications, subject to all governing authorities,
and to Landlord’s written approval, such approval not to be unreasonably
withheld or delayed.     b)   For the Term, and any renewal(s) or extension(s)
thereof, Tenant shall be permitted to install non-exclusive (save that no other
office-only tenant shall have any signage rights at these locations) signage
displaying a logo and, or a name, on the grade, and, or second floor facia, on
the eastern and northern elevations of the Building. Tenant shall pay for the
cost to install, maintain, and insure such signage, and for the cost to remove
such signage at the expiry or termination of its lease with Landlord. There
shall be no

Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 13 of 38



--------------------------------------------------------------------------------



 



ongoing charge for such signage rights. Landlord will work with Tenant to assist
Tenant to obtain any and all required permits for such signage. The exact size,
and location of Tenant’s grade level signage shall be in accordance with
Tenant’s specifications, subject to all governing authorities, and to Landlord’s
written approval, such approval not to be unreasonably withheld or delayed.

  c)   For the Term, and any renewal(s) or extension(s) thereof, Tenant shall
have exclusive rights for the three (3) signage boxes (display areas) located in
the Building’s northern elevator lobby. Tenant shall be permitted to display
corporate, and, or sponsor information, signage, logos and, or names in these
display areas. There shall be no ongoing charge for such signage rights, or use
of these display areas.     d)   Landlord shall not nor shall it permit any
tenant or occupant of the Building (other than Tenant) to name the Building
other than its municipal address.

24. Leasehold Improvements:
The leasehold improvements, fixtures, furnishings and equipment installed or
placed in or on the Leased Premises by or on behalf of Tenant, howsoever affixed
(other than the Building and its systems, and equipment, affixed thereto and
forming part thereof), will be the personal property of Tenant, during the Term
and any renewal(s) or extension(s) thereof, after which time same shall become
the property of Landlord.

25.   Restoration:

Subject to Sections -20-, -21- and -22-, Tenant shall not be responsible for the
restoration of the Leased Premises or the removal of any leasehold improvements,
Tenant cabling or wiring, in the Leased Premises, at the expiry or earlier
termination of Tenant’s lease.

26.   Option to Extend:

If Tenant is not then in default (after notice of default has been provided and
time to remedy such default has passed) at the notice date or the renewal date
of any covenants, conditions and agreements herein reserved and contained and on
the part of Tenant to be paid and performed, Landlord will, upon Tenant’s
request in
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 14 of 38



--------------------------------------------------------------------------------



 



writing, given at least fifteen (15) months and not more than twenty (20) months
prior to the expiration of the lease Term, grant to Tenant or its permitted
assigns or transferees two (2) successive options to extend its lease (on the
same terms and conditions as Tenant’s lease with Landlord), each for a further
five (5) years, save and except that there shall be no further rights to extend
and save and except that the net rent during any extension period shall be
mutually agreed upon between the parties at least four (4) months prior to the
expiry of the Term, and shall be based on the then current fair market rent for
the Leased Premises, taking into account that Tenant is receiving no tenant
inducements, no Landlord’s Work, and taking into consideration the age of the
leasehold improvements in the Leased Premises and premises similar to the Leased
Premises which are comparable in size, location, type, and condition, for
tenant’s leasing similar premises of a similar size and for a similar term. In
the event the Tenant does not exercise its Option to Extend, the Landlord shall
have the right, during the last fifteen (15) months of the Term, to show the
Leased Premises to prospective third party tenants upon reasonable notice to the
Tenant during business hours and with a representative of the Tenant in
attendance.
In the event that a new net rent is not agreed upon at least four (4) months
prior to the expiry of the Term, the net rent for an extension period shall be
settled by a single arbitrator pursuant to the Arbitration Act, S.O. 1991 c.17
as amended or replaced, and shall be equal to the then current market rent for
the Leased Premises, taking into account that Tenant is receiving no tenant
inducements, no Landlord’s Work, and taking into consideration the age of the
leasehold improvements in the Leased Premises and premises similar to the Leased
Premises which are comparable in size, location, type, and condition, for
tenant’s leasing similar premises of a similar size and for a similar term. The
expense of arbitration shall be borne equally by Landlord and Tenant, except
that each party shall be responsible for its respective solicitor’s and experts’
fees and witnesses. It is understood and agreed that the arbitrator shall be
qualified by education, experience, and training to make a decision on the
matter being arbitrated.

27.   Right of First Refusal:

In addition to the Tenant’s rights under Section -2- herein during the period
commencing upon acceptance of this Offer to Lease and throughout the Term and
any renewal(s) or extension(s) thereof (save and except with respect to the 12th
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 15 of 38



--------------------------------------------------------------------------------



 



floor of the Building for which the period shall commence on the date the
Additional Premises have been determined pursuant to Section 2.(b) hereof and
only if the Additional Premises as so determined do not consist of the 12th
floor of the Building and shall continue throughout the balance of the Term and
any renewal(s) or extension(s) thereof), and subject to any rights in existence
as of August 29, 2005 in favour of tenants of the Building as of August 29, 2005
and the respective successors and assigns of such tenants (which existing rights
in favour of such tenants have been disclosed to Tenant), Tenant shall, provided
it is not in default, have an ongoing right of first refusal to lease all or any
part of any office space that is located on the 12th through 18th floors in the
Building to a maximum of 35,396 square feet of Rentable Area (the “Right of
First Refusal”).
During the period commencing upon acceptance of this Offer to Lease and during
the Term of Tenant’s lease with Landlord, or any renewal(s) or extensions
thereof (save and except with respect to the 12th floor of the Building for
which the period shall commence on the date the Additional Premises have been
determined pursuant to Section 2.(b) hereof and only if the Additional Premises
as so determined do not consist of the 12th floor of the Building and shall
continue throughout the balance of the Term and any renewal(s) or extension(s)
thereof), if Landlord receives an acceptable written bona fide offer from an
arm’s length third party to lease all or any part of any office space that is
located on the 12th through 18th floors in the Building, then Landlord will
notify Tenant in writing of the terms of such acceptable written offer to lease
(the “Acceptable Offer to Lease”). Tenant shall have five (5) business days from
receipt of such notice to unconditionally exercise its Right of First Refusal,
in writing, delivered to Landlord, to lease that portion of the Building covered
by the Acceptable Offer to Lease on the same terms and conditions as provided
for in such offer, less any commissions. It is understood and agreed that the
term of any space leased under this Right of First Refusal will be coterminous
with the Term for the Leased Premises, and any renewal(s) or extension(s)
thereof.

28.   Parking:

Landlord shall make available to Tenant, upon 30 days written notice,
underground unreserved parking spaces located in the parking garage of the
Building throughout the Term, and any renewal(s), or extension(s) thereof, as is
proportionate to the proportionate share of the Leased Premises in the Building,
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 16 of 38



--------------------------------------------------------------------------------



 



(ie. Rentable Area of the Leased Premises as it exists from time to time divided
by the Rentable Area of the Building (322,358 square feet), which as of the
Commencement Date will be 98 unreserved parking spaces), at a charge of $185.00
per month per space, plus applicable taxes (increased each year by the
percentage increase in the Consumers Price Index, All Items for Toronto, as
published by Statistics Canada). Such rental shall be payable by Tenant to
Landlord on the first day of each month of the Term. Partial months’ rent owing
shall be calculated and paid on a pro rated basis. All such underground
unreserved parking spaces shall be made available to Tenant on a 24 hour, 7 day
a week basis.

29.   Window Blinds:

Tenant shall have the right to replace Building standard window blinds in the
Leased Premises with a new style of window covering. Tenant shall provide
details of such window treatment to Landlord for its review and approval, such
approval not to be unreasonably withheld or delayed.

30.   Sale and Demolition:

Landlord shall not have the right of early termination in the event of any sale,
redevelopment, renovation or demolition of the Building.

31.   No Requirement to Occupy:

During the Term, Tenant shall be permitted to vacate all or a portion of the
Leased Premises. Should Tenant vacate the Leased Premises, it shall maintain all
its financial obligations, as if it were in occupancy. Tenant shall have the
right to resume occupancy of the Leased Premises at anytime without notice to
Landlord.

32.   Building Systems:

Landlord represents and warrants that the schedule attached hereto as Schedule
“C”, Building Systems Review, accurately represents the Building’s systems and
improvements, as of August 28, 2005, and Tenant can rely on such information.

33.   Non Disturbance:

Within six (6) months after execution hereof, Landlord shall obtain a
non-disturbance agreement in writing from any existing mortgagee, trustee or
bondholders, land lessor or other person who has an interest in the Building or
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 17 of 38



--------------------------------------------------------------------------------



 



lands on which it is situated. Such non-disturbance agreement shall provide
that, provided Tenant is not then in default of a material covenant, Tenant
shall be entitled to remain undisturbed in the possession of the Leased
Premises, subject to the terms and conditions of the Lease Form.
In addition, Tenant shall not postpone or subordinate its lease with Landlord to
any mortgagee, trustee or bondholders, land lessor or other person acquiring an
interest in the Building unless a non-disturbance provision is provided.

34.   Defaults:

Tenant shall not be in default for non-payment of rent unless five (5) business
days have elapsed from Landlord giving written notice to Tenant for such non-
payment. Tenant shall not be in default of any covenant in its lease with
Landlord, except for payment of rent, if it has commenced and diligently
proceeds to remedy such default within ten (10) business days of notice thereof
from the Landlord.

35.   Force Majeure:

If either, the completion of Landlord’s Work is delayed beyond the Access Date,
or the completion of Tenant’s Work is delayed beyond the Commencement Date, for
reason of strike, lockout, labour troubles, inability to procure materials,
failure of power, restrictive governmental laws, riots, insurrection, war or
other reason of a like nature not the fault of the party delayed in performing
work or doing acts under the terms of this Offer to Lease, then the Commencement
Date shall be delayed by until such time as the Tenant’s Work is substantially
completed, and all other applicable dates in Tenant’s lease with the Landlord
shall be adjusted accordingly.

36.   Deposit:

The Tenant delivers herewith a cheque in the amount equal to the first months
Net Rent, Additional Rent and GST due under this Offer to Lease and the lease to
be held by Avison Young Commercial Real Estate (Ontario) Inc., in trust, in an
interest bearing trust account with all interest accruing to benefit of Tenant
as a deposit for application on account of the first months Net Rent, Additional
Rent and GST due under this Offer to Lease and the lease. The said deposit shall
be refunded forthwith to the Tenant with accrued interest but without deduction
or abatement if this Offer to Lease is not accepted or the conditions set out
herein are not fulfilled.
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 18 of 38



--------------------------------------------------------------------------------



 



37.   Letter of Credit:

The Tenant agrees to take out and maintain within five (5) business days of
unconditional acceptance of this Offer until the later of thirty (30) days
following occupancy of the Leased Premises by the Tenant, or thirty (30) days
after the Commencement Date, an irrevocable Letter of Credit from a Schedule A
Bank in the amount of two million dollars ($2,000,000.00 CAD). This Letter of
Credit shall be in the Landlord’s name, who upon any non-payment of Net Rent
and/or Additional Rent by the Tenant shall have the unfettered right to draw
down the amount of such non-payment under the Letter of Credit, without
prejudice to any other rights the Landlord may have under the Lease.

38.   Financial Information:

Tenant acknowledges and agrees that commencing in the fiscal year 2006 it will
provide, at Landlord’s request from time to time, a copy of Tenant’s most recent
annual financial statements (such financial statements of Tenant to be
substantially in the form reviewed by Landlord in respect of Tenant’s year end
December 2004) together with a letter from Tenant’s parent’s Senior
Vice-President, Controller certifying that such financial statements are those
used in the preparation of the consolidated financial statements of Tenant’s
parent company, Alliance Data Systems Corporation.

39.   Landlord’s Conditions:

The agreement arising from the acceptance of this Offer to Lease is conditional
for ten (10) business days from date of such acceptance, for Landlord to obtain
approval of the terms and conditions of this Offer to Lease from Landlord’s
executive committee and for Landlord to complete agreements to relevant third
party tenants in the Building on terms satisfactory to Landlord, in its sole
discretion.
Landlord will acknowledge the satisfaction or waiver of the aforesaid condition
on or before the due date provided above, in writing to Tenant. Failure to
advise Tenant by 5:00 p.m. (Eastern Standard Time Zone) on the due date will
render this Offer to Lease null and void and of no further force and effect. It
is further understood and agreed that the conditions contained herein are for
the sole benefit of Landlord and may only be waived by it.
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 19 of 38



--------------------------------------------------------------------------------



 



40.   Tenant’s Conditions:

The agreement arising from the acceptance of this Offer to Lease is conditional
upon the following conditions:

  a)   within ten (10) business days from the date of such acceptance, Tenant
having approved the tenant improvement manual governing the Building’s rules and
regulations for the coordination and construction of Tenant’s Work in the
Building and the Leased Premises which has been provided by the Landlord; and  
  b)   within ten (10) business days from date of such acceptance, that Tenant
obtain approval to the terms and conditions of this Offer to Lease from Tenant’s
executive committee.

Tenant will acknowledge the satisfaction or waiver of the aforesaid conditions
on or before the due date provided above, in writing to Landlord. Failure to
advise Landlord by 5:00 p.m. (Eastern Standard Time Zone) on the due date will
render this Offer to Lease null and void and of no further force and effect. It
is further understood and agreed that the conditions contained herein are for
the sole benefit of Tenant and may only be waived by it.

41.   Lease Document:

Should this Offer to Lease be accepted, Landlord agrees to provide Tenant with
the Building’s standard form of office lease within five (5) business days after
all conditions contained herein have been waived or satisfied. This lease shall
be completed in accordance with the terms and provisions contained in this Offer
to Lease, and amended or requested by Tenant, acting reasonably. Tenant and
Landlord covenant and agree to negotiate in good faith and diligently pursue
finalization and execution of the lease within fifteen (15) business days from
the date of receipt of the lease, as provided for above. If Landlord and Tenant
are unable to or should fail to negotiate and execute a lease prior to the
Commencement Date, this Offer to Lease shall, until the execution of a lease,
constitute the lease of the Leased Premises.
     42. Environmental:
Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 20 of 38



--------------------------------------------------------------------------------



 



Landlord covenants that as of the date hereof, and during the Term including all
renewals or extensions thereof, the Landlord shall not permit within the Leased
Premises, Building and all appurtenances thereto, any and all materials
proscribed or banned pursuant to environmental statutes, laws, orders, and
regulations of competent jurisdiction, and that should it be shown that the
Building or Leased Premises (other than by virtue of Tenant’s acts) contain any
such material(s) beyond acceptable governmental levels, Landlord shall forthwith
remove same, or deal with same in accordance with all applicable laws, in good
and proper manner, in accordance with all proper procedures, and certify via
independent environmental engineers as to completion of same, all such work to
be carried out by Landlord at its sole cost, without reimbursement by Tenant.
Except as specifically disclosed herein, Landlord warrants that to the best of
its knowledge and belief the Building or Leased Premises contains no such
material beyond acceptable governmental levels. This covenant and all
obligations in connection therewith shall be ongoing and shall bind Landlord’s
administrators, successors and assigns.

43.   Notices:           This Offer to Lease and all notices or other documents
required or which may be given under this Offer to Lease shall be in writing,
duly signed by the party giving such notice and transmitted by prepaid
registered or certified mail, or telefax or delivered, addressed as follows:    

     
      Landlord:
  592423 Ontario Inc.
 
  C/o Lustig & Doo Group of Companies
 
  161 Eglinton Avenue East,
 
  Toronto, ON M4P 1J5
 
   
 
  Attention:
 
   
 
  Tel: (416) 593-6811
 
  Fax: (416) 506-1306
 
   
 
  With a copy to:

Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario

Page 21 of 38



--------------------------------------------------------------------------------



 



     
 
  Avison Young Commercial Real Estate (Ontario) Inc.
 
  30 Eglinton Avenue West
 
  Suite 740
 
  Mississauga, Ontario
 
  L5R 3E7
 
   
 
  Attention: Mr. Martin Dockrill
 
   
 
  Tel: (905) 712-2100
 
  Fax: (905) 712-2937
 
   
Tenant:
  Loyalty Management Group Canada Inc.
 
  4110 Yonge Street
 
  Suite 200
 
  Toronto, Ontario
 
  M2P 2B7
 
   
 
  Attention: Mr. Michael Kline
 
                 Senior Vice President, Legal Services and Secretary
 
   
 
  Tel: (416) 416-228-6500
 
  Fax: (416) 416-733-2876
 
   
 
  With a copy to:
 
   
 
  Avison Young Commercial Real Estate (Ontario) Inc.
 
  150 York Street
 
  Suite 900
 
  Ontario, Ontario
 
  M5H 3S5
 
   
 
  Attention: Mr. Tim Hooton, and Mr. David Warren
 
   
 
  Tel: (416) 955-0000
 
  Fax: (416) 955-0724

Any notice or document so given shall be deemed to have been given at the time
of personal delivery. If transmitted by telefax, any notice or document shall be
deemed to have been received on the business day received if prior to 5:00 p.m.
otherwise on the next business day. Any party may from time to time by notice
given as provided above, change its address for the purpose of this paragraph.
Loyalty Management Group Canada Inc. – Offer to Lease
438 University Avenue, Toronto Ontario

Page 22 of 38



--------------------------------------------------------------------------------



 



44.   Waiver:

    The parties to this agreement acknowledge that Avison Young Commercial Real
Estate (Ontario) Inc. has recommended that they obtain advice from their legal
counsel prior to signing this document. The parties further acknowledge that the
information provided by Avison Young Commercial Real Estate (Ontario) Inc. is
not to be construed as expert legal or tax advice and the parties are cautioned
not to rely on any such information without seeking specific legal or tax advice
with respect to their unique circumstances.   45.   Confidentiality:       The
parties hereto, without prior consent from the other, will not disclose to any
persons, with the exception of their respective retained advisors, either the
fact that discussions are taking place concerning a possible lease transaction,
nor disclose any of the terms, conditions or other facts with respect to any
such possible transaction, including the status thereof.   46.   General:

  a.)   Time shall be of the essence of this Offer to Lease and each and every
party thereof.     b.)   The agreement arising from acceptance of this Offer to
Lease shall be governed by and construed in accordance with the laws of the
Province of Ontario, Canada.     c.)   The agreement resulting from acceptance
of this Offer to Lease shall not be assigned by Tenant without the written
consent of the Landlord, such consent not to unreasonably withheld or delayed.
If the Landlord assigns this Offer to Lease it shall obtain, as a condition
thereof, the written agreement of the assignee in favour of Tenant whereby the
assignee covenants and agrees to perform all of the Landlord’s obligations under
this Offer to Lease as if an original signatory hereto.     d.)   The parties
hereto acknowledge and agree that Avison Young Commercial Real Estate (Ontario)
Inc. has entered into an agency agreement with Tenant, by way of a letter dated
January 13, 2005, and represents the interests of Tenant and Landlord, with
their consent, as a dual agent for this transaction, as provided for in schedule
-“D”-, attached hereto.     e.)   For the purpose of this Offer to Lease
“business days” shall mean any days except Saturdays, Sundays and statutory
holidays.

Loyalty Management Group Canada Inc. – Offer to Lease
438 University Avenue, Toronto Ontario
Page 23 of 38

 



--------------------------------------------------------------------------------



 



  f.)   Both parties acknowledge that there are no representations, covenants,
agreements warranties, or conditions in any way relating to the subject matter
of this Offer to Lease, whether express or implied otherwise, except as set
forth in this Offer to Lease and the Schedules -A1-, -A2-, -B-, -C-, and -D-
attached hereto.

47.   Acceptance:       Landlord may accept this Offer to Lease by signing where
indicated below, or by telefaxing acceptance of this Offer to Lease to Avison
Young Commercial Real Estate (Ontario) Inc. (Toronto Office) (Telefax No.
(416) 955-0724). This Offer to Lease shall be open for acceptance until 5:00
p.m. Toronto time on the 4th day of November, 2005 after which time, if not
accepted, this Offer to Lease shall be null and void and the deposit and accrued
interest shall be returned forthwith to Tenant without deduction or abatement.

Dated at Toronto, this                      day of
                                        , 2005

              Tenant:       Loyalty Management Group Canada Inc.
 
           
 
  Per:        
 
     
 
  Authorized Signatory
 
           
 
  Per:        
 
     
 
  Authorized Signatory

We hereby accept this Offer to Lease and agree to be bound by the terms and
conditions contained herein.
DATED at                                                             , this
                     day of                                         , 2005

              Landlord:       592423 Ontario Inc.
 
           
 
  Per:        
 
     
 
  Authorized Signatory

Loyalty Management Group Canada Inc. – Offer to Lease
438 University Avenue, Toronto Ontario
Page 24 of 38



--------------------------------------------------------------------------------



 



             
 
  Per:        
 
     
 
  Authorized Signatory

Loyalty Management Group Canada Inc. — Offer to Lease
438 University Avenue, Toronto Ontario
Page 25 of 38

 



--------------------------------------------------------------------------------



 



Schedule “A-1”
Typical floor plan for floors 2 to 11 at 438 University Avenue, Toronto, Ontario
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario
(FLOOR PLAN) [d32216d3221602.gif]

 



--------------------------------------------------------------------------------



 



Schedule “A-2”
Floor plan for 12th floor, 438 University Avenue, Toronto, Ontario
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario
(FLOOR PLAN) [d32216d3221603.gif]

 



--------------------------------------------------------------------------------



 



Schedule “B”
Landlord’s Work
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario
Landlord shall deliver the Leased Premises in base building condition for office
space, at its sole cost and expense, (the “Landlord’s Work”) which work shall
include the following:

1)   Removal and disposal of all furniture, equipment, and non load bearing
partitioning, in the Leased Premises including all common corridors, but
excluding common corridors situated on the 2nd, 7th, and 11th floors in the
Leased Premises.   2)   Notwithstanding the above, Tenant may require the non
base building washrooms located on the south end of the 8th, 9th, 10th and 11th
floors of the Leased Premises to be maintained, (the “Washrooms”). Landlord will
provide Tenant with written notice of the date in which a decision is required
on whether the Washrooms are to be removed. Upon receipt of Landlord’s notice,
Tenant shall have ten (10) business days in which to respond, requesting that
the Washrooms be maintained. Should Landlord fail to receive written notice
confirming that the Washrooms be maintained, Landlord shall remove these
improvements from the Leased Premises, as provided for in paragraph 1
hereinabove.   3)   Remove and dispose of any and all existing floor coverings
in the Leased Premises, and elevator corridors (excluding granite in the
elevator corridors), and repair any damaged floor surface, to provide a smooth,
level concrete floor in a state ready to receive Tenant’s floor coverings.   4)
  Remove any and all wall coverings from all base building walls, columns, and
any remaining common corridors in the Leased Premises excluding granite in the
elevator corridors. All base building walls and columns to be dry walled and
sanded.   5)   Landlord to provide new ceiling tiles for a total of three
(3) floors having an acoustic rating of no less than .90 NRC. These tiles are to
be stacked on palettes on the floors to be installed. Notwithstanding anything
contained hereinabove, all lay-in acoustical ceiling tiles shall be of a
consistent style, colour, and technical specification over each floor.   6)  
Provide Building standard fluorescent lighting fixtures to provide no less than
500-lux of light at desk height.

 



--------------------------------------------------------------------------------



 



Schedule “B”
Landlord’s Work
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario

7)   Remove and replace any damaged or inoperable suspended fluorescent light
fixtures, including any damaged, or inoperable balasts, or florescent light
bulbs.   8)   Replace any damaged, stained, or discoloured light lenses with the
same style and technical specifications.   9)   Replace, or repair to new or
like new quality, any damaged suspended T-Bar ceiling systems in the Leased
Premises.   10)   Building standard sprinkler and life safety systems suitable
to provide coverage in accordance with all applicable laws, codes, and by-laws,
in existing condition.       Any additions to or modifications to the sprinkler
system necessitated by Tenant’s layout shall be at Tenant’s expense.      
Notwithstanding anything contained herein, Landlord shall maintain all fire hose
cabinets in the Leased Premises that have been added to meet existing tenant’s
layout distribution requirements.   11)   Provide existing Building standard
vertical window blinds to all exterior windows in the Leased Premises. Replace
any damaged, stained, discoloured, or inoperable window blinds, with new
Building standard office window blinds.   12)   Provide existing Building
standard heating ventilation, and air conditioning (HVAC) systems to the Leased
Premises, with VAV control devices at a ratio of 1 unit for every 900 rentable
sq. ft. per floor on the interior and every 300 rentable sq.ft. on the perimeter
and one for every corner (15’x15’).       Notwithstanding anything contained
herein, Landlord shall not remove the supplemental cooling system located and
serving on the 4th floor of the Leased Premises and leave all associated
equipment for its operation.   13)   Repair or replace any damaged, or
inoperable perimeter convector units, located in the Leased Premises. Landlord
to clean all perimeter convector units, at the appropriate time during Tenant’s
Work.

 



--------------------------------------------------------------------------------



 



Schedule “B”
Landlord’s Work
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario

14)   Provide a card access security system allowing card access to main
exterior entrances to the Building, and all passenger elevators serving the
Leased Premises.   15)   Prior to turnover to Tenant, Landlord to clean all
surfaces in the Leased Premises of dust and debris.   16)   It is understood and
agreed that Landlord shall complete all Landlord’s Work outlined herein in a
good and workman like manner, and shall comply with all municipal and provincial
by-laws having jurisdiction over the provision of such work in the Leased
Premises. Landlord acknowledges that the base building standards set out in this
schedule are relied upon by Tenant, and as such constitutes an integral basis
for Tenant entering into this Offer to Lease. Accordingly, Landlord represents
and warrants that the base building will meet such standards, and such
representation and warranty will survive this Offer to Lease and the resulting
lease agreement.

 



--------------------------------------------------------------------------------



 



Schedule “C”
Buildings Systems
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario

                                      Loyalty     GENERAL              
Requirement   438 University
Design Conditions
  Outside   Summer       87°F DB   Yes
 
                   
 
              74ºF WB   Yes
 
      Winter       -10ºF   Yes
 
              15 mph wind    
 
  Inside   Summer       75ºF DB   Yes
 
              50 % RH   Yes
 
      Winter       72ºF DB   Yes
 
              30 % RH   Yes
 
                   
 
  Noise   General Office       NC 35   Yes, as experienced
 
      Corridors       NC 40   Yes, as experienced
 
      Storage Rooms       NC 40   Yes, as experienced
 
      Exterior       NC 45   Yes, as experienced
 
                        Outside Air Ventilation       20 cfm/person   26,000 cfm
available to Loyalty
 
                   
Controls
                    Central Energy Management System (CEMS):       Yes   Yes DDC
control of mechanical equipment rooms:       Yes   Yes DDC control of VAV boxes
and heating valves on floors:       Yes   Yes
 
                    Fire Protection systems:       Yes   Yes Design to NFPA 13:
      Yes   Yes IAO Standards:       No   No FM Standards:       No   No Fire
hose cabinets:       Yes   Yes, 100 ft hose length Capped Connections for Future
      2 @ 4”   Yes
 
                    Building Envelope             Glass height (m.):      
Specify   Reviewed as acceptable Glazing shading factor:       Specify  
Reviewed as acceptable Glazing U factor:       Specify   Reviewed as acceptable
Interior Shading:       Yes     Wall U factor:       £ 0.05   Reviewed as
acceptable
 
                    Hours of Operation             Base       7am-7pm M-F   Yes,
cost, to be reflected in Additional Rent Call centre       8am-12am M-F
9am-6pm Sat.   Yes, VFD required on ventilation unit, at Tenant’s cost
Supplementary Systems       24/7   Yes, but may need to be
 
                  supplemented, at Tenant’s cost Security       24/7   Yes

 



--------------------------------------------------------------------------------



 



Schedule “C”
Buildings Systems
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario

                                      Loyalty     Amenities              
Requirement   438 University Handsfree egress from washrooms       Yes   No, not
a necessity Barrier Free Fixtures:       Yes   Yes
 
                    Washroom floor drains:       Yes   Yes
 
                    Water closets (American Standard or equal):       Wall hung
  Yes Flush Valves (Sloan or equal):       Standard (typ.)   Yes
 
                    Urinals (American Standard or equal):       Wall   Yes Flush
Valves(Sloan or equal):       Electronic   Yes
 
                    Lavatories (American Standard or equal):       China   Yes
Faucet (Sloan or equal):       Electronic   Yes
 
                    Soap dispensers:       Individual   Yes, hands free
 
                    Janitor’s sink/closet:       Yes   No, not a necessity
 
                    Domestic hot water supply:       £ 10 seconds   No, mixed
temp water
 
                    Future Tenant requirements            
 
                    Capped connections for sanitary drain and vent for future:  
per floor   2@4” drain
2@2” vent   No, available in the core.
at Tenant’s cost   Capped connection for domestic cold water for future:   per
floor   2@1”   Yes Capped connection for washroom exhaust:   per floor   2x150
cfm   Yes, part of central system Connection for general exhaust   per floor   ³
600 cfm    

 



--------------------------------------------------------------------------------



 



Schedule ”C”
Buildings Systems
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario

              Loyalty     Air handling type   Requirement   438 University      
   
Compartmentalized Systems
  Yes   Yes
 
  Fan HP   20
Volume Control (type)
  VSD   VIV acceptable
Control zone, perimeter
  30 ft. bays   20ft bay, better
Control zone, corners
  Yes   Yes
Control zone, interior (max.)
  900 sq.ft.   Yes
 
       
Air Distribution:
       
Interior:
  Light Troffers   Yes
Perimeter:
  Linear Slot Light   No, not a necessity
Return Air:
  Fixtures   Yes
 
       
Heating System
       
Control Zones
  Match airside   Yes
 
       
Cooling System :
       
Diversity factor on lights/equipment/people
  Specify   90%
Chilled water
  Yes   Yes
Type of refrigerant
  Specify   R-11, will need to be changed
Minimum efficiency kW/ton
  £ 0.60   .64 kW/ton, acceptable
Cooling Tower Type
  Specify   BAC Induced Draft
Winter free cooling
  Yes   Yes
 
       
Supplementary Condenser Water System – Existing
  Yes   Yes, previous tenant have small system in place
or Space Available
       
 
       
Humidification
  Specify   Electronic Bottle, acceptable
 
       
Harmonics
       
Landlord’s equipment are to meet IEEE 519 (variable speed drives etc.)
  IEEE 519   No, not a necessity
 
       
Life Safety
       
Fire Alarm to meet Code requirements.
  Yes   Yes
Lighting for emergency egress
  Yes   Yes
 
       
Wiring/Cabling
       
Perimeter chase integrated with perimeter heating
  Yes   No, not a necessity
Core drill through slab from floor below
  Yes   Yes
Raised Floor/ Floor duct
  Yes   No, not a necessity

 



--------------------------------------------------------------------------------



 



Schedule “C”
Buildings Systems
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario

          General Office Design Criteria   Loyalty     (approx. 140,000 sq. ft.)
  requirement   438 University
People (sq.ft./ person):
  150   Yes
Minimum lighting loads (watts/sq.ft.):
  1.7   1.25
Provision for office equipment (watts/sq.ft.):
  2.0   2.75
Provision for supplementary cooling (watts/sq.ft.):
  2.0   No
 
       
Fire Protection
       
 
       
Sprinkler Hazard
  Light   Per Code, acceptable
Sprinkler Head Spacing
  15’ x 15’   Per Code, acceptable
Electrical/communication rooms
  Wet w/screens   Per Code, acceptable
 
       
Electrical
       
Illumination Level – General
  500 lux   Yes
Illumination Level — VDT Environment
  400 lux   No, not a necessity
Deep cell Parabolic louvers required (100mm)
  Yes   Can not accommodate
T-Bar Ceiling
  Yes   Yes
Size of T-Bar grid system
  Specify   500mm x 1500mm
Light fixtures to utilized for air handling
  Yes   Yes
Low Voltage Lighting Control required
  Yes   Yes
Low Voltage Lighting Control zones
  1 per 3000 sq. ft.   Zone to be specified by tenant
Type of lighting connections (hard wired /quick connect)
  Specify   Quick Connect
Lighting Voltage(s)
  Specify   347V
Secondary Voltages
  600 and 120/208   Yes
Electrical Room on Each Floor
  Yes - quantity   1
Number of Electrical Risers
  Specify   1
 
       
Voice and Data
       
Cable tray ring main
  Yes   No, not a necessity
Risers between floors
  4 @ 4”   1 spare
Number of Communications Risers
  Specify   12

 



--------------------------------------------------------------------------------



 



Schedule “C”
Buildings Systems
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario

          Call Center Criteria   Loyalty     (approx. 25,000 sq.ft current)  
requirement   438 University (approx. 15,000 sq.ft. future additional)        
People (sq.ft./ person):
  100   Will accommodate
Minimum lighting loads (watts/sq.ft.):
  1.7   1.25
Provision for office equipment (watts/sq.ft.):
  1.5   2.75
Provision for supplementary cooling (watts/sq.ft.):
  2.0   No
 
       
Fire Protection
       
Sprinkler Hazard
  Light   Per Code, acceptable
Sprinkler Head Spacing
  15’ x 15’   Per Code, acceptable
Electrical/communication rooms
  Wet w/screens   Per Code, acceptable
 
       
Electrical
       
Illumination Level – General
  500 lux   Yes
Illumination Level — VDT Environment
  400 lux   No, not a necessity
Deep cell Parabolic louvers required (100mm)
  Yes   Can not accommodate
T-Bar Ceiling
  Yes   Yes
Size of T-Bar grid system
  Specify   500mm x 1500mm
Light fixtures to utilized for air handling
  Yes   Yes
Low Voltage Lighting Control required
  Yes   Yes
Low Voltage Lighting Control zones
  1 per 3000 sq. ft.   Zone to be specified by tenant
Type of lighting connections (hard wired /quick connect)
  Specify   Quick Connect
Lighting Voltage(s)
  Specify   347V
Secondary Voltages
  600 and 120/208   Yes
Special Grounding Req’d
  No    
Electrical Room on Each Floor
  Yes - quantity   Yes
 
       
Voice and Data
       
Cable tray ring main
  Yes   No, no a necessity
Risers between floors
  4 @ 4”   1 spare
Number of Communications Risers
  Specify   Not provided

 



--------------------------------------------------------------------------------



 



Schedule “C”
Buildings Systems
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario

          Emergency Power   Loyalty         Requirement   438 University
Space only for:
       
Dedicated Diesel for critical areas and equipment
  1 @ 300 kW   Yes, on roof only, structural implications, at Tenant's cost
Fuel Tanks
  1 @ 1000 usgal   Yes, in parking area, at Tenant's cost
UPS (1 module redundant)
  1 at 125 KVA   Will accommodate, at Tenant's cost
Batteries
  20 minutes   Will accommodate, at Tenant's cost
High Voltage Switchgear and transformers for call centre only.
  Yes   Will accommodate, at Tenant’s cost
Low Voltage Switchgear dedicated for call centre
  Yes   Will accommodate, at Tenant’s cost
Supplementary condenser water system for server room (PBX) and critical staff
  Yes   Will accommodate, at Tenant’s cost
Call center equipment including printing machines
  Yes   Will accommodate, at Tenant’s cost
 
       
Other Systems on Base Building Emergency Power
       
Ground water sump pumps:
  If Required   No
BMS (UPS power):
  Yes   Yes
Domestic Water Booster Pumps:
  Yes   Yes
Electric Tracing:
  if applicable   Yes
 
       
Site Issues
       
Lightning Protection Required
  Yes   Yes
Under ground duct banks for Bell (# of separate building entrances)
  Yes   1
Under ground duct banks for Hydro (# of separate building entrances)
  Yes   1
Redundant risers (2 sets of 4 x 4 inch conduits) to different carriers
  Yes   No, not a necessity
Redundant/dedicated high voltage feeders to different transformer sub-stations
  Yes   No, not a necessity
Ensure Electro Magnetic Fields (EMF) are below 20 milligauss – measured
  Yes   Yes
Elevators available for emergency usage during outage
  Yes   Yes

 



--------------------------------------------------------------------------------



 



Schedule “C”
Buildings Systems
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario

              Loyalty     Security   Requirement   438 University
Vendor
  Specify   ADT
Swipe or proximity
  Yes   Yes
Extent
       
Main lobbies
  Yes   Yes
Elevators
  Yes   Yes
Individual floors
  Yes   Will accommodate, at Tenant's cost

 



--------------------------------------------------------------------------------



 



Schedule “D”
Dual Agency Agreement
Attached to and forming part of the Offer to Lease between Loyalty Management
Group Canada Inc. (the “Tenant”) and 592423 Ontario Inc. (the “Landlord”) for
Leased Premises located at municipally at 438 University Avenue, Toronto Ontario

     
Tenant:
  Loyalty Management Group Canada Inc.
Landlord:
  592423 Ontario Inc.
Listing Broker:
  Avison Young Commercial Real Estate (Ontario) Inc., listing broker for 438
University
       Avenue, Toronto Ontario, (the “Building”)

Listing Broker has entered into an agency agreement with Tenant by way of a
letter dated January 13th, 2005, and represents the interests of Landlord and
Tenant, with their consent, as a dual agent in respect to Tenant’s lease of
premises at the Building. Listing Broker must be impartial and equally protect
the interests of Landlord and Tenant in this transaction. Listing Broker has a
duty of full disclosure to both Landlord and Tenant, including a requirement to
disclose all factual information about the Building. However, Listing Broker
shall not disclose:

1.   That Landlord may or will accept less than the listed price, unless
otherwise instructed in writing by Landlord;

2.   That Tenant may or will pay more than the offered price, unless otherwise
instructed in writing by Tenant;

3.   The motivation of or personal information about Landlord or Tenant, unless
otherwise instructed in writing by the party to which the information applies,
or unless failure to disclose would constitute fraudulent, unlawful or unethical
practice;

4. The price Tenant should offer or the price Landlord should accept; and

5.   Listing Broker shall not disclose to Tenant the terms of any other offer
for premises in the Building.

However, it is understood that factual market information about comparable
properties and information known to Listing Broker concerning potential uses for
the property will be disclosed to both Landlord and Tenant to assist them to
come to their own conclusions.
Dated at Toronto, this 12th day of September, 2005

              Tenant:   Loyalty Management Group Canada Inc.    
 
           
 
  Per:        
 
           
 
      Authorized Signatory    

Dated at ________________________, this _____ day of________, 2005

              Landlord:   592423 Ontario Inc.    
 
           
 
  Per:        
 
           
 
      Authorized Signatory    

Dated at ________________________, this _____ day of________, 2005

              Listing Broker:   Avison Young Commercial Real Estate (Ontario)
Inc.    
 
           
 
  Per:        
 
           
 
      Authorized Signatory    

 